Levin Capital Strategies, L.P. CODE OF ETHICS As an investment adviser, Levin Capital Strategies, LP and its wholly owned subsidiaries ("LCS", "we" or "our") stands in a position of trust and confidence with respect to our clients.Accordingly we have a fiduciary duty to place the interests of the private funds and separate account clients that we manage (collectively "Clients") before the interests of LCS and our Staff.In order to assist LCS and our Staff in meeting our obligations as a fiduciary, LCS has adopted this Code of Ethics (the "Code") and LCS has separately adopted a Statement on Personal Trading (the "Statement").1The Code incorporates the following general principles which all Staff members are expected to uphold: ■ We must at all times place the interests of our Clients first; ■ All personal securities transactions must be conducted in a manner consistent with the Code and the Statement, and avoid any actual or potential conflicts of interest or any abuse of aStaff member's position of trust and responsibility.Detailed information about restrictions on personal trading is contained in the Statement; ■ Staffpersonnel must not take any inappropriate advantage of their positions at LCS; ■ Information concerning the identity of securities and financial circumstances of the Clients and their investors must be kept confidential; and ■ Independence in the investment decision-making process must be maintained at all times. LCS believes that these general principles not only help us fulfill our fiduciary obligations, but also protect LCS's reputation and instill in our Staff LCS's commitment to honesty, integrity and professionalism.Staff should understand that these general principles apply to all conduct, whether or not the conduct also is covered by more specific standards or procedures set forth below.Failure to comply with the Code may result in disciplinary action, including termination of employment. A.Persons Covered by the Code The Code applies to LCS's staff, which includes (i) all principals and employees of LCS; (ii) all other persons who occupy physical space at the offices of LCS and work on matters that relate to the Clients; and (iii) temporary workers, consultants, independent contractors, certain employees of affiliates or other persons designated by the Compliance Officer2 as covered by the 1 This Code is intended to be read in conjunction with the Statement and together these two documents are adopted to meet our requirement under Advisers Act Rule 204A-1, which requires a registered investment adviser to establish, maintain and enforce a written code of ethics. 2
